DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the same rationale as set forth in the previous Office Action mailed September 17, 2021.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the same rationale as set forth in the previous Office Action mailed September 17, 2021.. 
Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive. 
The Applicant has correctly pointed out that (i) the LCB in the branched polymer as claimed is not derived from the comonomer of 1-hexene, but is derived from ethylene 
That said, the Examiner has never contented that it is impossible to have a polymer blend consisting of a linear polymer and a branched polymer as claimed.  The Examiner’s positions stated in the previous Office Action are:

--“the instant claims are claiming a polymer blend consisting of a linear polymer and a branches polymer; however, the data listed in Table 3 do not provide to characterize such.  The binary metallocene catalyst compositions of Ex. 1 and Ex. 2 are expected to provide a blend comprising a substantially linear ethylene/hexene-1 copolymer component with lower hexene-1 percentage but higher number of long chain branches and a substantially linear ethylene/hexene-1 copolymer component with high hexene-1 percentage but lower number of long chain branches.”
-- The newly added limitations of the olefin polymer blend “consisting of a linear polymer and a branched polymer” is new matter.  Neither the Applicants have indicated nor is the Examiner able to identify the support for the newly added limitation.

	It is under stood that the linear olefin polymer cannot be prepared with metallocene catalyst conventionally. It is the Office’s position that Applicant’s cited disclosure on page 11, lines 13-23 and page 12, lines 12-19 are general descriptions of  olefin polymer structures and do not provide proper support for instant claims.  Since the Applicant still has not provided support in the Specification for the claimed linear olefin polymer limitation, the new matter rejections under Section 5 of the previous Office Action are still deemed proper.  

In view of Fig. 2 of Mr. Kwon’s Declaration filed on February 11, 2021, in the Table A1 of the Declaration, “Comb content (wt%)” appears referring the comonomer content in the blend since the molecular weight distribution the area covered by the second higher molecular weight polymer component is way more than 5.7 wt%; and “Comb main Mw” appears referring the molecular weight of the branched polymer component in viewing the second peak in Fig. 2 which belongs to the comb polymer and log(123x103)=5.09.  Therefore, the limitation of “(d) a weight average molecular weight of the main chain in the branched polymer” of claim 1 is actually referring to “(d) a weight average molecular weight of the branched polymer”.  The claims and the Specification should be amended accordingly in order to overcome the rejection under Section 4 of the previous Office Action.  
Applicant’s analysis regarding the data listed in Table 3 does not make sense.  For example, Applicant asserts that “Comb [wt%]” in Table 3 is “the branched polymer wt%”, this does not make sense since the ethylene/hexene copolymer of Comp. Ex. 2 is prepared exclusively in the presence of Cat. A (representative of the bridged metallocene of Chemical Formula 1 of claim 1) for providing the substantially linear ethylene polymer, the ethylene polymer of Comp. Ex. 2 can only be 100% of the substantially linear ethylene polymer (comb polumer).  Note, the metallocene catalyst of the instant application either provides the substantially “linear” ethylene/hexene copolymer or branched ethylene/hexene copolymer.  According to the teaching of the cited prior art, Cat. A is expected to provide the substantially linear ethylene polymer (comb polymer) with higher MW and higher hexene% as compared to Cat. B.  It is the Examiner’s understanding that “Comb [wt%]” in Table 3 is “the hexene wt%” in the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765